Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated 3-25-2009 to the current Prospectus Global Bond Fund The funds investment policies currently states that: Depending on the subadviser's current opinion as to the proper allocation of assets among domestic and foreign issuers, investments in the securities of issuers located outside of the U.S. will normally vary between 25% and 75% of the Fund's total assets. This policy will be amended and restated as follows: Depending on the subadviser's current opinion as to the proper allocation of assets among domestic and foreign issuers, investments in the securities of issuers located outside of the U.S. will normally be at least 25% of the Fund's net assets. Core Bond Fund The funds investment policies currently states that: The subadviser expects to maintain an overall effective duration range between 4 and 5 ½ years. This policy is amended and restated as follows: Under normal market conditions, the subadviser expects to maintain an effective duration within 10% (in either direction) of the duration of the Barclays Capital Aggregate Bond Index (the duration of this index as of February 28, 2009 was 4.13 years). John Hancock Funds II Supplement dated 3-25-2009 to the current Class 1 and Class NAV Shares Prospectuses Under the heading Your account, in the Additional investor services subsection, under the subheading Disclosure of portfolio holdings the second paragraph is amended and restated as follows: The holdings of the fund will be posted to the Web site listed above within 15 days after each calendar month end and within 15 days after any material changes are made to the holdings of the fund. The holdings of each fund are also disclosed quarterly to the SEC on Form N-Q as of the end of the first and third quarters of the funds fiscal year end on Form N-CSR as of the second and fourth quarters of the funds fiscal year. The funds Form N-CSR and Form N-Q will contain the funds holdings as of the applicable fiscal quarter end. John Hancock Absolute Return Portfolio John Hancock Lifecycle 2010 Portfolio John Hancock American Diversified Growth John Hancock Lifecycle 2015 Portfolio & Income Portfolio John Hancock Lifecycle 2020 Portfolio John Hancock American Fundamental John Hancock Lifecycle 2025 Portfolio Holdings Portfolio John Hancock Lifecycle 2030 Portfolio John Hancock American Global John Hancock Lifecycle 2035 Portfolio Diversification Portfolio John Hancock Lifecycle 2040 Portfolio John Hancock Global Advantage Portfolio John Hancock Lifecycle 2045 Portfolio John Hancock Retirement Distribution Portfolio John Hancock Lifecycle 2050 Portfolio John Hancock Retirement Rising John Hancock Lifecycle Retirement Portfolio Distribution Portfolio John Hancock Lifestyle Aggressive Portfolio John Hancock Lifestyle Balanced Portfolio John Hancock Lifestyle Conservative Portfolio John Hancock Lifestyle Growth Portfolio John Hancock Lifestyle Moderate Portfolio Supplement dated 3-25-2009 to the current Prospectuses Under the heading Your account, in the Additional investor services subsection, under the subheading Disclosure of portfolio holdings the second paragraph is amended and restated as follows: The holdings of the fund will be posted to the Web site listed above within 15 days after each calendar month end and within 15 days after any material changes are made to the holdings of the fund. The holdings of each fund are also disclosed quarterly to the SEC on Form N-Q as of the end of the first and third quarters of the funds fiscal year end on Form N-CSR as of the second and fourth quarters of the funds fiscal year. The funds Form N-CSR and Form N-Q will contain the funds holdings as of the applicable fiscal quarter end. John Hancock Alpha Opportunities Fund John Hancock Alternative Asset Allocation Fund John Hancock Core Allocation Plus Fund John Hancock Floating Rate Income Fund John Hancock Global Agribusiness Fund John Hancock Global Infrastructure Fund John Hancock Global Timber Fund John Hancock Optimized Value Fund John Hancock Optimized All Cap Fund John Hancock Small Company Growth Fund Supplement dated 3-25-2009 to the current Class A, B and C, Class I, Class R, R1, R2, R3, R4 and R5 Shares Prospectuses Under the heading Your account, in the Additional investor services subsection, under the subheading Disclosure of fund holdings the second paragraph is amended and restated as follows: On the fifth business day after month end, the following information for the fund is posted on the Web site: top ten holdings; top ten sector analysis; total return/yield; top ten countries; average quality/maturity; beta/alpha; and top ten portfolio composition. The holdings of the fund will be posted to the Web site within 15 days after each calendar month end. The holdings of the fund are also disclosed quarterly to the SEC on Form N-Q as of the end of the first and third quarters of the funds fiscal year and on Form N-CSR as of the second and fourth quarters of the funds fiscal year. John Hancock Funds II Supplement dated 3-25-2009 to the Statements of Additional Information Under the heading DISCLOSURE OF PORTFOLIO HOLDINGS, the first sentence in the second paragraph is amended and restated as follows: JHF II posts to its Web site at www.jhfunds.com complete portfolio holdings for a Portfolio fifteen (15) days after each calendar month end, or after any material changes are made to the holdings of the Portfolio.
